Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.
Argument on Buswell’617 a Nonanalogous Art:
In response to applicant's argument on Page 6 third paragraph that “[T]he Examiner's reliance upon Buswell '617 is misplaced”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Buswell’617 (US 20040051617) teaches, in para. [0029] and in Fig. 2 (see modified figures below), an inductive device 10 includes a magnetic core 16 formed of a plurality of insulated wires 18. The electric windings 20 and 22 extend around the magnetic core 16. Also, Buswell’617 in claim 29, as applicant agrees in the argument Page 6 last paragraph, “the plurality of wires that are electrically insulated from one another”. Specifically, Buswell’617 teaches an inductive device having a magnetic core including a portion of a plurality of wires, each of the plurality of wires substantially encircling the at least one electric winding, and the plurality of wires that are electrically insulated from one another (emphasis added), see Abstract. In the instant case, claim 1 lines 1-3 recites “A method of producing a coil including a metal wire wound circular around a center axis, wherein the wire has an electrically insulating layer insulating each turn of the wire in the winding from neighbouring turns” and in line 7, “providing the wire including the plurality of coated strands” (emphasis added), in which Buswell’617 teaches the recited limitation and hence Buswell’617 is a pertinent art as well as it is in the field of applicant’s endeavor.  


[AltContent: arrow][AltContent: textbox (electric winding component)]
    PNG
    media_image1.png
    312
    426
    media_image1.png
    Greyscale

[AltContent: textbox (plurality of wires)]
[AltContent: textbox (electric windings)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    454
    424
    media_image2.png
    Greyscale

Fig. 1 Buswell’267. 
Fig. 2 Buswell’617. 


Applicant argues on electrically conductive coil and a magnetic core:
Applicant further argues in last paragraph of Page 6 that “[B]ut claim 29 further defined features of the magnetic core” and on Page 7 first paragraph “the plurality of insulated wires in Buswell '617 form the magnetic core. In contrast, the solid-core wire 14 of Buswell '267 forms the coil. The two components are practically and conceptually different. As such, those skilled in the art would find it illogical to combine the references in the manner suggested by the Examiner.” As applicant agrees, Buswell’267 teaches a toroidal inductive device 10 includes a plurality of magnetic components 12 and an electric winding component 14. In para. [0034] Bswell’267 teaches “[T]he electric winding component 14 includes electric windings 26 and 28…. The electric windings 26 and 28 are individually formed by winding a single wire into a generally toroidal shape. Alternatively, several wires of varying sizes and shapes may be used to form the electrical windings 26 and 28”. In summary, Buswell’267 teaches a coil including a metal wire or several wires wound around an axis, the electric winding component generally a toroidal shape (para. [0027-0034] and Fig. 1). However, Buswell'267 does not explicitly teach a wire includes a plurality of coated strands electrically insulated from one another. To cure this deficiency, one of ordinary skill in the art would have thought that replacing the electric winding component 14 with the coil having a plurality of coated strands that are electrically insulated from one another as taught by Buswell’617 would improve the performance of the coil by alleviating “the source to magnetic leak flow, energy losses and heating of the surrounding metal. If the coil is wound over the air gaps there will often be considerable fringing losses, resulting in a hot-spot” as described in the instant application specification Page 1, line 30 to Page 2, line 1. See Buswell’267 para. [0008]. It is evident that Buswell’267 teaches winding a wire to form a toroidal shape winding and Buswell’617 teaches a plurality of wires that are electrically insulated from one another. Therefore, a modified Buswell’267 coil in view of Buswell’617 is conceptually identical with the coil recited in this application. Note: a coil is a related term of a winding.

Applicant argues a subject matter that does not read in any of the presented claims or the Specification.
In response to applicant's argument on the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Page 6, third paragraph: “asserted portion of Buswell '617 relates to the magnetic core, and has no relevance whatsoever to features of the electrically conductive coil”; Page 7 second paragraph: “the plurality of insulated wires in Buswell '617 form the magnetic core”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
More specifically, the examiner respectfully disagrees with the applicant’s argument “has no relevance whatsoever to features of the electrically conductive coil” on Page 7 second paragraph. Buswell’617 teaches a plurality of wires substantially encircling the at least one electric winding. A person of ordinary skill in the art would have thought that the “wire” is an electrically conducting metal wire and the hence the winding is an electrically conductive winding (a coil is a related term of a winding). Further, it is evident from Buswell’617 para. [0035], “electrical windings 36 and 38” that the winding is an electrically conductive winding. Furthermore, from Buswell’617 claim 29 “said plurality of wires are electrically insulated from one another”, it is substantially clear that the windings are electrically conducting windings. 

Given their broadest reasonable interpretation, the limitation in claim 1, lines 7-8 of the application, “providing the wire including the plurality of coated strands and having in addition the electrically insulating layer that extends around all of the coated strands in the wire;” and form the specification Page 4, lines 10-11, “a wire” has been examined as an electrically conducting meal wire such as a copper wire or an aluminum wire having an insulating layer, including a plurality of coated strands. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Alternatively, if applicant still disagrees on the features of the electrically conductive coil in both Buswell’617 and Buswell’267, the examiner respectfully submits that, given their broadest reasonable interpretation, though the preamble states “a metal wire”, subject matter of the presented claims fail to read an electrically conductive coil/wire or the specification fails to assume an electrically conductive coil/wire.  Other than “[T]o avoid particle-to-particle electrical conduction in the core, the particles are coated with a thin insulating layer” in Page 13, line 17, which merely describes the electric conductivity of a soft magnetic core, not the electrical conductivity of a coil or a wire, the specification fails to state an electrically conducting wire. A “metal wire” does not read electrically conducting in all metal wires. See for example, Bismuth, which is an electrically non-conducting or electrically poor conducting metal (see https://scienceviews.com/geology/bismuth.html). Though Page 4, lines 10-11 of specification states “[T]he conducting material used for the coil may be any material suitable for the use for a coil, preferably copper or aluminum”, the specification fails to clarify whether the conductivity is an electrical conductivity or heat conductivity because claim 1, line 11 recites “a thermal heat conduction” and therefore, the specification fails to postulate an electrically conductive coil/wire.  

Therefore, from the teachings of an electric winding component 14 in Fig. 1, para. [0027] of Buswell’267 and a plurality of wires that are electrically insulated from one another in Buswell’617, claim 29, the recited method of producing a coil as currently claimed in claim 1 lines 1-9 is insufficient to define over the prior art references Buswell’267 in view of Buswell’617.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buswell (US 20040066267, hereafter Buswell’267) in view of Buswell (US 20040051617, hereafter Buswell’617) and further in view of Okura (US 20040183639) and Cooper (US 20110109419).
Regarding claim 1, Buswell’267 teaches,
A method of producing a coil including a metal wire wound circular around a center axis (Fig. 1), wherein the wire (electric winding component 14, Fig. 1, see modified Fig. 1 above) has an electrically insulating layer insulating each turn of the wire in the winding from neighboring turns (para. [0012, 0034, 0051]), and wherein the shape of the complete winding, forming the wound coil, is toroidal (a generally toroidal shape, see Fig. 1, para. [0009]), the method comprising: 
providing the wire including the plurality of coated strands and having in addition the electrically insulating layer that extends around all of the coated strands in the wire (an additional layer of electrical insulation is wrapped around the electrical winding and a second electrical winding is wound on top of the additional insulation, para. [0005]);
winding the wire around the center axis (see Figs. 1 to 5); 
Buswell’267 does not explicitly teach a wire includes a plurality of coated strands electrically insulated from one another. However, Buswell’617 teaches an inductive device in which,
the wire includes a plurality of coated strands electrically insulated from one another (see claim 29, inductive device as recited in claim 1, wherein said plurality of wires are electrically insulated from one another). Therefore, in view of the teachings of Buswell’617, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include a wire having plurality of coated strands that electrically insulate from one another so that it enables to reduce/minimize eddy currents in the magnetic core while fabricating a coil for high density applications.
Modified Buswell’267 does not teach a method to compress the coil to a toroidal shape. However, Okura teaches a method of manufacturing a high-density coil formed in a manner in which, 
compressing the winding to the wound coil (coil is pressed in such a manner, a front surface of the insulated wire forming the coil is deformed into the oval shape as shown in FIG. 2, or into the hexagonal shape as shown in FIG. 3, see Fig. 3 below, para. [0019]) with the toroidal shape,

    PNG
    media_image3.png
    480
    534
    media_image3.png
    Greyscale

Fig. 3 Okura.
Okura teaches in para. [0007] and [0023] that, a high density coil is manufactured by depositing a self-fusible insulated round wire and pressing the coil in the thickness direction using a pressure applicator and crush the space between the windings of the coil so that the cross section of the wire bundle forms a honeycomb structure. Therefore, in view of the teachings of Okura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include a coil compressing method to a make a compressed coil with oval or elliptic cross section so that a toroidal inductor for high density application can be produced. 
Note that since Buswell’267 and Okura disclose all the structural elements and method steps as claimed therefore the end result of the method disclosed by Buswell’267/Okura (i.e., the compressed wound coil) should have the same characteristic as claimed (i.e., the heat conduction value of the coil above 0.8 W/m*K). 
In an alternative, if Applicant disagrees that modified Buswell’267 does not teach compressing the windings such that the heat conduction value of the coil above 0.8 W/m*K, Cooper teaches a coil and insulator in which, the thermal conductivity value is above 0.8 W/m*K, depends on the insulator material such as polymeric varnish (thermal conductivity can be below 1W/m*K, para. [0043]). 
Therefore, in view of the teachings of Cooper, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include a method that enables to produce a coil that has a thermal conductivity above 0.8 W/m*K to control the problems due to excess heat generation and hence to prevent any performance degradation issues of a coil.  

Regarding claims 5 and 6, Buswell’267 further teaches,
[Claim 5] wherein the winding to the wound coil with the toroidal shape comprises the winding to the wound coil with a ring torus shape (Fig. 1, the electrical windings is itself configured in a generally toroidal shape, para. [0009]).
[Claim 6] wherein the ring torus has a circular cross section (see Fig. 2 to 4) in the plane perpendicular to the wire winding direction.
Modified Buswell’267 does not teach a method to compress the coil to a toroidal shape. Okura further teaches,
compressing the windings to the wound coil (coil is pressed in such a manner, a front surface of the insulated wire forming the coil is deformed into the oval shape as shown in FIG. 2, or into the hexagonal shape as shown in FIG. 3, and para. [0019])
Therefore, in view of the teachings of Okura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include a step in compressing the coil so that it enables to produce a toroidal coil for high density applications. 

Regarding claim 9, Cooper further teaches, 
wherein the coil has a thermal heat conductivity above 1 W/m*K (para. [0044]).
	
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buswell’267 in view of Buswell’617, Okura and Cooper as applied to claim 1 above, and further in view of Hodges (US 3348183).
Regarding claim 2, modified Buswell’267 teaches the claimed invention except the limitations of claim 2. The modified method of Buswell’267 does not explicitly teach the amount of pressure applied to compress the coil to deform the wire. However, Hodges teaches a method to increase the conductivity per unit volume by compressing the coil windings in which, 
the winding is compressed using an isostatic pressure (Fig. 6) by applying 10,000 (= 69.9 Mpa) and 40,000 (= 275.8 Mpa) pounds per square inch pressure (Col 2, lines 29-35) that deforms wires from circular cross section to multi-sided cross section (Figs. 17 and 18). Further, Hodges teaches that, a pressure of 5,000 psi (=34.5 Mpa) starts the coil deformation (see Fig. 9 to 15, Col 6, line 37). 
Therefore, in view of the teachings of Hodges, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include a coil compressing method to compress the coil to achieve a desired shape and coil density for a toroidal coil design.  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buswell’267 in view of Buswell’617, Okura and Cooper and further in view of Riddoch (WO 9003653).
Regarding claim 3, modified method of Buswell’267 does not teach applying a current to the wire during the compression. However, Riddoch teaches a method in which, 
a current is applied to the wire to align magnetic particles (the apparatus with a mold chamber positioned in the core of the coil so that the material is disposed with respect to the coil that can be magnetized by the energization of the coil (see abstract)). 
Therefore, in view of the teachings of Riddoch, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include method to apply current to the wire during compression so that the magnetic particles can be aligned to a desired direction.  
	
Claims 4, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buswell’267 in view of Buswell’617, Okura and Cooper as applied to claim 1 above, and further in view of Kusumoto (US 20020050395).
Regarding claims 4 and 7-8, Buswell’267 does not teach a method to twist the strands of the cable or the strands are electrically insulated by cured resin. However, Kusumoto teaches a coil conductor for a dynamoelectric machine in which, 
[Claim 4] the plurality of strands twisted at least 360 degrees (Fig. 7 and para. [0068]) into a bundle to reduce the skin effect. 
[Claim 7-8] wherein the strands are electrically insulated by cured resin (synthetic resin, Col 3, lines 2-6) or cured and semi-cured resin, and further the cross section of each strand is shaped to fit against adjacent strands, reducing voids in the wire (see Figs. 17 and 18).
Therefore, in view of the teachings of Kusumoto, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include a coil with twisted insulated strands to a desired degree anywhere between 3600 ±90° and to electrically insulate the strands by cured resin to obtain a high density wound coil with a reduced skin effect. 

Claims 10-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buswell’267 in view of Buswell’617, Okura and Cooper as applied to claim 1 above, and further in view of Matsuura (JP 2004071845).
Regarding claim 10, Buswell’267 further teaches, 
wherein the core is made of a soft magnetic particles composite material (magnetic sealant 118 may include soft magnetic particles 24, para. [0045]) made of metallic particles (cobalt, nickel or ferrous materials, para. [0031]), wherein the coil has an electrically insulating layer covering its surface area (see para. [0005]). 
However, the modified method of Buswell’267, does not teach aligning magnetic particles in the binder material. Matsuura teaches a method of core particles are magnetically aligned with H-field of the coil in which,
arranging a magnetic field in the mold during a molding and/or a hardening phase of the soft magnetic composite material by applying a current to a coil (page 4, lines 155-157).
Matsuura teaches in Fig. 1 (page 4, lines 152-161 English translation) that, while molding a selectively controllable soft magnetic material by orienting the particles a desired direction using a magnetic field generated when a current is applied to the coil wound around the mold in which, the core particles are magnetically aligned using inductive coils (4a and 4b, Fig. 1) and the magnetic field is applied in X direction and the magnetic particles are aligned along direction of the magnetic field (see Fig. 3 page 5, lines 167-176) generated by the current carrying conductor, which is H-filed. Therefore, in view of the teachings of Matsuura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include a method to form a toroidal core and to align the magnetic particles in the binder using current applied to the coil while curing the resin so that, the magnetic particles are aligned with the H-field and are optimized in a desired direction. 

Regarding claim 11, Matsuura further teaches,
wherein, the metallic particles are coated (page 4, lines 142- 147, the soft magnetic metal flat power is surface treated with dispersant, mixed with nylon and melt-kneaded to prepare soft magnetic resin before molding) with an insulating layer before the molding. 
Therefore, in view of the teachings of Matsuura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 by utilizing Matsuura coated particles for producing a desired composite product.

Regarding claims 13-14, Buswell’267 further teaches, 
[Claim 13] wherein the core has a toroidal shape covering the coil (see Figs. 1-6).
		[Claim 14] wherein the coil is placed in an optimal position to provide the same magnetic field in the core material in all directions seen from the coil surface (the same volume in all directions), by having the same cross sectional area of the core on the inside of the coil towards the center axis as on the outside of the core, seen in a cross section along a plane perpendicular to the center axis through the center of the coil (plurality of magnetic components 102 substantially encircle the electric winding component 104 so as to complete a magnetic flux path that passes through at least a portion of the electric winding component 104, see Fig. 5 and para. [0044]).

Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buswell’267 in view of Buswell’617, Okura, Cooper, and  Matsuura, and further in view of Douglas (WO 2011094146).
Regarding claims 12 and 15, modified method of Buswell’267 does not teach the insulating layer made of ceramic nano particles or a core comprises surface structures that increase the surface area of the toroidal surface. However, Douglas teaches a method of making stranded thermoplastic electrical cable in which, 
[Claim 12] wherein the insulating layer is made of ceramic nano particles (the ceramic composite wire comprise of carbon nanotubes, ceramic or glass and combinations thereof, in the thermoplastic matrix, see page 18, lines 1-3 and page 19, lines 3-10). 

[Claim 15] the core comprises surface structures that increase the surface area of the toroidal surface (the thermoplastic polymer composite insulating layer using ceramic, glass and carbon nanotubes, and combinations thereof). 
It is known in the art that nano structures such as carbon or ceramic particles are surface area increasing structures (see Arafat, Comprehensive Materials Processing, Volume 13, 2014, Pages 205-219). It is evident that one of ordinary skill in the art would have thought that using carbon or ceramic nano particles would improve the surface area and hence increase the efficiency of the insulating layer.  Therefore, in view of the teachings of Douglas, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed application, to modify the method of Buswell’267 to include a method to form the insulating layer made of ceramic nano particles that enables increased surface area, flexibility and better insulation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729